                                                                 USDC-SDNY
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                     DOC#:
SOUTHERN DISTRICT OF NEW YORK                                    DATE FILED:     ll/ Ii (I 1
 DERRICK U. DENNIS, individually and on
 behalf of all other persons similarly situated,

                                Plaintiff,
                                                                19-CV-06677 (RA)
                         V.
                                                                     ORDER
 STITCH INDUSTRIES INC.,

                                Defendant.

RONNIE ABRAMS, United States District Judge:

         Plaintiff served Defendant on July 30, 2019, and Defendant appeared on August 19,

2019. The Court granted Defendant three extensions of time to respond to the Complaint. See

Dkt. 10, 13, 15. Defendant's most recent deadline to respond to the Complaint was October 28,

2019. Defendant has not filed any response. No later than November 19, Plaintiff shall inform

the Court whether he intends to move for default judgment.

         The initial pretrial conference scheduled for November 15, 2019 is hereby adjourned sine

die.

SO ORDERED.

Dated:     November 12, 2019
           New York, NY
